957 So. 2d 17 (2007)
Ferdinand ACKERMANN, Appellant,
v.
Monika MARKMANN, Appellee.
No. 1D06-6215.
District Court of Appeal of Florida, First District.
April 4, 2007.
Rehearing Denied June 1, 2007.
Ferdinand Ackermann, pro se, Appellant.
Mitch Dever, Panama City, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of December 5, 2006, the Court has determined that the notice of appeal failed to timely invoke the Court's appellate jurisdiction. Fla. R.App. P. 9.110(b); Fla. R. Jud. Admin. 2.525. Accordingly, the appeal is hereby dismissed as untimely.
BARFIELD, WOLF, and VAN NORTWICK, JJ., concur.